Citation Nr: 1704049	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  05-09 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a right middle finger scar.

2.  Entitlement to an evaluation in excess of 10 percent for limitation of motion of the right middle finger associated with a service-connected scar.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from February 1982 to October 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that granted service connection for his right middle finger scar.  Jurisdiction is currently with the RO in Columbia, South Carolina.

A February 2009 Board decision denied the Veteran's claim for a higher rating for his right middle finger scar.  A July 2010 Order of the Court of Appeals for Veterans Claims (Court) granted a joint motion by the parties to vacate the Board decision and remand the matter to the Board.  In March 2011, the Board remanded the claim for further development.  This matter is now returned to the Board for further review.

Recently, a March 2016 rating decision granted an additional, separate 10 percent rating for the limitation of motion associated with the Veteran's right middle finger scar.  As this did not constitute a grant of the full benefit sought on appeal, the issues of entitlement to higher ratings for his right middle finger scar remain before the Board.

Regarding the TDIU claim, the Board acknowledges that the RO adjudicated an implicit claim of entitlement to a TDIU by way of a February 2015 rating decision.  See, e.g., Notice of disagreement, September 2004 (finger); Correspondence, May 2014, July 2014; VA examination reports, February 2015, December 2015, April 2016.  As such, the Board will consider the TDIU claim as part and parcel to the instant claim involving entitlement to higher ratings for his right middle finger scar.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Board acknowledges that recently, a few VA medical center CAPRI records were added to the claims file.  The Board finds, however, that these records are redundant of evidence already associated with the claims file and, therefore, that a remand for readjudication by the agency of original jurisdiction (AOJ) is not required.  See 38 C.F.R. § 20.1304 (2016).

The issue of the timeliness of a June 2016 substantive appeal with regard to the issue of entitlement to an evaluation in excess of 10 percent for irritable bowel syndrome (IBS) has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  See Rating Decision, February 2015; Statement of the Case, March 2016; Form 9, June 2016; Statement, December 2016 (referencing appeal).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.

In the July 2010 Joint Motion for remand, the Court of Appeals for Veterans Claims (CAVC) had instructed that a separate claim for service connection for arthritis of the right middle finger, to include as secondary to the trauma sustained in service that had caused the service-connected scar, be considered.  In the March 2011 remand, the Board had referred this claim to the AOJ for appropriate action.  To date, the AOJ has not adjudicated this separate claim.  Therefore, the issue is again being referred to the AOJ for appropriate action.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's right middle finger scar (other than limitation of motion) is manifested by a painful scar; it is not shown to be poorly nourished with repeated ulceration, deep and nonlinear, unstable, or to be due to a burn.

2.  Prior to December 12, 2015, the Veteran's right middle finger (scar) range of motion was shown to be normal to excellent, with flexion to 100 degrees, but with painful motion.

3.  From December 12, 2015, the Veteran's right middle finger (scar) limitation of motion manifested by a gap of seven centimeters between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.

4.  The Veteran is presently service connected for a right middle finger scar (10 percent); right middle finger scar limitation of motion (10 percent); hypertension (10 percent); pseudofolliculitis barbae (10 percent); allergic rhinitis (noncompensable); chronic low back strain (20 percent); cervical spine degenerative disc disease (20 percent); IBS (10 percent); headaches (noncompensable); left upper extremity radiculopathy (20 percent); circumcision scar (noncompensable); and a low back scar (noncompensable); his combined rating is 30 percent from November 1, 2002, 50 percent from January 20, 2010, 60 percent from September 28, 2012, and 70 percent from July 8, 2014.

5.  The Veteran's service connected disabilities are not shown to render him unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a right middle finger scar (other than limitation of motion) are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124, Diagnostic Code 7204 (2002).

2.  Prior to June 18, 2009, the criteria for a 10 percent evaluation for right middle finger scar limitation of motion are met, but no more.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2016).

3.  For the entire period on appeal, the criteria for an evaluation in excess of 10 percent for right middle finger scar limitation of motion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2016).

4.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A.§§ 1155, 5107 (West 2014); 38 C.F.R.§§ 3.340, 3.341, 4.16, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims for higher ratings and for a TDIU, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

With regard to the initial rating claims, where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

With regard to the TDIU claim, the Board finds that a May 2014 notice letter fully satisfied the duty to notify provisions.  The notice letter explained what evidence was necessary to substantiate a TDIU claim, and which types of evidence VA would obtain.  The letter also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's VA treatment records and private treatment records are all in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.  The Board adds that most recently, pursuant to the Board's March 2011 remand directives, all of the Veteran's more recent VA treatment records were associated with the claims file, and also the Veteran was afforded an opportunity to identify any private treatment records for VA to obtain.  See Correspondence, November 2011.  The Veteran identified private treatment records from three private facilities, which records VA obtained and associated with the claims file.  See Correspondence, October 2011.  Therefore, the Board finds there was substantial compliance with the Board's remand directives.

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2016).

Regarding the Veteran's right middle finger scar, he was provided with VA examinations in September 2003, April 2005, and December 2015 (two reports).  There is no evidence indicating that there has been a material change in the severity of the Veteran's disability since the last VA examination.   See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The examiners personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  As such, the Board finds these VA examination reports are adequate upon which to base a decision.  

The Board adds that the most recent December 2015 VA examination reports (finger scar) were prepared pursuant to the March 2011 Board remand because the Veteran indicated that his disability may have worsened since the last VA examination.  The December 2015 VA examination reports answer all of the questions posed by the Board, and provide the necessary information to rate the Veteran's right middle finger scar.  Therefore, the Board finds there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the implicit claim of entitlement to a TDIU, the Board emphasizes that there is no evidence indicating that the Veteran is has been unable to maintain substantially gainful employment, as explained in greater detail below.  The Board notes that in May 2014, the RO requested that the Veteran submit a completed Form 21-8940 showing his work history, but the Veteran replied that the form was "not applicable."  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, the Veteran has reported in various statements and at various VA examinations that he worked for a VA medical center, then for the Federal Bureau of Investigation (FBI), and that he presently is able to work from home, but never that he was not employed or unable to maintain substantially gainful employment.  As such, the Board finds that there is no further duty to provide a VA examination before making a decision on the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

A.  Right Middle Finger

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2014).  

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2016).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

The Veteran's right middle finger scar is currently assigned a 10 percent rating under Diagnostic Code 7804, effective November 1, 2002.  Limitation of motion is currently assigned an additional 10 percent rating under Diagnostic Code 5229, effective June 18, 2009.  The Veteran seeks higher initial ratings.

The Board notes that the diagnostic codes relating to scars (DC 7800 to 7805) were revised effective August 30, 2002, and again effective October 23, 2008.  See 67 Fed. Reg. 49590 - 49599 (July 31, 2002); 73 Fed. Reg. 54708 (September 23, 2008).  VA's Office of General Counsel has determined that the amended rating criteria, if favorable to the claim, can be applied only for periods from and after the effective date of the regulatory change.  However, both the old and the new regulations will be considered for the period after the change was made.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g) (West 2002).  With regard to the October 2008 revisions, these changes generally only apply to applications received by VA on or after October 23, 2008, or if a veteran requests review under the revised criteria.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this particular case, the Veteran's right middle finger scar was rated under the pre-August 30, 2002 scar rating schedule, his claim was filed in 2001, and he has not requested consideration under the current rating criteria effective since October 2008.  Therefore, the current rating schedule for scars effective October 23, 2008 are not applicable.

Prior to August 30, 2002, Diagnostic Code 7804 provided a 10 percent rating for superficial scars that are tender and painful on objective demonstration.  Diagnostic Code 7800 (pre-August 30, 2002) pertained to disfiguring scars of the head, face, or neck.  Diagnostic Codes 7801 and 7802 pertained to scars resulting from second or third degree burns.  Diagnostic Code 7803 provided a 10 percent evaluation for superficial scars that are poorly nourished with repeated ulceration.  Diagnostic Code 7805 provided for rating other scars based on the limitation of the part affected.  38 C.F.R. § 4.118 (effective prior to Aug. 30, 2002).

Effective August 30, 2002 (and prior to October 23, 2008), Diagnostic Code 7804 provided a 10 percent rating for one or two superficial scars that are painful on examination.  38 C.F.R. § 4.118 (2008).  Note (1) to Diagnostic Code 7804 provided that a superficial scar is one that is not associated with underlying tissue damage.  Diagnostic Code 7800 pertained to disfiguring scars of the head, face, or neck.  Diagnostic Code 7801, pertaining to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, provided a 10 percent rating for at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  Diagnostic Code 7802, pertaining to burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, provided a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  Diagnostic Code 7803, pertaining to scars, superficial, unstable, provided a 10 percent rating.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7805 provided for rating for limitation of function of the affected part.  See 38 C.F.R. § 4.118 (pre-October 23, 2008).

The Veteran was afforded VA examinations in September 2003, April 2005, and December 2015.

The September 2003 VA examination report the examiner observed a 1 centimeter scar just behind the metacarpophalangeal joint of the right third finger that was well-healed and barely visible.  Normal range of motion was found.  Some arthritic changes to the joints of his hands bilaterally were found, and the Veteran did report some pain in his joints despite a normal x-ray, but the examiner opined that these degenerative changes were unrelated to his previous laceration, and that his scar was thought to not be causing any symptoms.  It was noted that the Veteran worked as an officer at the VA medical center.

The April 2005 VA examination report reflects the Veteran worked at the FBI and had to do a lot of gripping and grabbing to pass his weapons test, and that repetitive gripping and grabbing use caused some pain over that PIP joint to his middle finger.  No specific flare-ups other than with repetitive use were reported.  Examination of the right middle finger revealed a scar dorsally just proximal to the PIP joint.  A little tenderness and soreness to palpation was noted, but no swelling or deformity.  Excellent range of motion in the PIP joint was noted, with 100 degrees of flexion with pain at extremes.  He had good grip, grasp, and dexterity, normal flexor/extensor function, normal sensation.  Regarding DeLuca, the examiner noted that repeated use caused an increase in pain, soreness, tenderness, and fatigability, but not during examination.  An x-ray was normal.

The December 2015 VA examination report reflects the Veteran reported experiencing painful swelling of his right middle finger scar and limitation of motion.  The examiner noted that the scar did not involve loss of covering of skin over the scar, it was not both painful and unstable, and it was not due to a burn.  It was noted as linear and 3.5 centimeters long.  The examiner noted it was not deep, and there was no muscle or nerve damage involvement.  With regard to whether his finger scar affected his ability to work, the VA examiner noted that the scar goes across the joint and scar tissue could limit flexion of the joint, which would limit his ability to make a fist or grip things tightly or type or use his fingers for work.  The examiner opined that the current severity is moderate to severe as he has limited range of motion and trouble making a fist and grasping things which impacts his ability to work and function.

A separate disability benefits questionnaire (DBQ) completed by the same VA examiner that date shows that the Veteran also reported throbbing, tight, and pulsating symptoms during flare-ups.  With repeated use over time, the examiner described functional loss as limiting grabbing and grasping, writing, typing, physical fitness, and physical therapy.  Range of motion testing revealed maximum flexion of the MCP joint to 60 degrees, PIP joint to 35 degrees, and the DIP joint to 10 degrees.  No gap between the pad of the thumb and the fingers was shown.  There was a gap between the finger and proximal transverse crease of the hand on maximal finger flexion of seven centimeters.  Regarding functional loss, the examiner noted that the Veteran cannot make a fist or grasp.  Painful flexion and pain on use were noted.  The examiner noted that with repetitive use over a period of time, pain and a lack of endurance significantly limited functional ability, but that no additional functional loss was found on examination with repeated use testing.  The examiner noted that the exam (and range of motion testing) was being conducted during a flare-up, and that pain and a lack of endurance significantly limited functional ability during a flare-up.  The examiner noted the Veteran was not able to make a complete fist and not able to grasp an object to test grip using the middle finger.  The examiner noted there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  An x-ray showed no definite abnormality.  The examiner opined that Veteran does not have arthritis in his right middle finger as evidenced by the x-ray report, yet he was shown to have significant loss of range of motion that the examiner opined was "likely from scar tissue as the laceration went across the joint and had delayed healing and closure secondary to the infection. The scar tissue is not seen on x-ray but can cause fibrosis which limits range of motion as evidence by his inability to completely flex the finger and make a fist using the third finger. It is at least as likely as not that the fibrosis and lack of range of motion is secondary to the laceration."

The Board has reviewed all of the VA and private treatment records in the claims file.  A March 2010 VA treatment record reflects the Veteran's right middle finger PIP joint was enlarged "fusiform" with slight tenderness and pain on flexion.  

In light of the above evidence of record, the Board finds that the Veteran's right middle finger scar disability picture (other than limitation of motion) does not approximate the criteria for a rating in excess of the currently assigned 10 percent rating for a painful scar.  The current 10 percent rating is the maximum schedular rating for one painful scar under the pre-August 2002 and pre-October 2008 rating criteria.  

The Board has considered whether a rating for the Veteran's right middle finger scar (other than limitation of motion) under any other diagnostic code is warranted.  Under the pre-August 2002 rating criteria, however, the Veteran is not shown to have a disfiguring scar of the head, face, or neck (DC 7800), second or third degree burn scar (DCs 7801 and 7802), or superficial scars that is poorly nourished with repeated ulceration (DC 7803).  Under the pre-October 2008 criteria, again, the Veteran is not shown to have a disfiguring scar of the head, face, or neck (DC 7800), a burn scar or a deep and nonlinear scar at least 6 square inches (DC 7801), a burn scars or scar due to other causes that is superficial and nonlinear of an areas of 144 square inches (DC 7802), or a superficial, unstable scar (DC 7803).  The December 2015 VA examiner specifically noted that the Veteran's scar is linear, and that it is not unstable and was not due to a burn.  

As noted above, the Veteran's right middle finger limitation of motion is currently assigned a 10 percent rating under Diagnostic Code 5229, effective June 18, 2009.  

Diagnostic Code 5229, index or long finger, provides a maximum 10 percent rating (major and minor) for limitation of motion with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  A noncompensable rating is provided for a gap of less than one inch between the fingertip and the proximal transverse crease of the palm, or with extension limited by no more than 30 degrees.  Thus, the Veteran's limitation of motion of his right middle finger is already assigned the maximum 10 percent schedular rating for limitation of motion for that finger.  

The Board has considered whether the Veteran would be entitled to a higher rating under any other diagnostic code.  Diagnostic Codes 5228 (limitation of motion, thumb), and DC 5230 (limitation of motion, ring or little finger), are clearly not applicable.  Also, no ankylosis is shown on x-rays, such that a rating under DCs 5216 to 5225 is not warranted.  

The Board has also considered whether the 10 percent rating for limitation of motion is warranted prior to June 18, 2009, as the Veteran seeks higher initial ratings.  As shown above, the Veteran was noted as having "normal" range of motion on examination in September 2003, and the April 2005 VA examination report showed "excellent" range of motion in the PIP joint, with 100 degrees of flexion.  Diagnostic Code 5229 provides a noncompensable (zero percent) rating for a gap of less than one inch between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by no more than 30 degrees.  Generally, "normal" or "excellent" range of motion would not meet the schedular criteria for a compensable rating under Diagnostic Code 5229.

The Board has also considered assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board acknowledges the Veteran's reported complaints of pain and painful motion.  The Board finds, however, that for the period from June 18, 2009, painful motion is already contemplated by the currently assigned 10 percent maximum rating under Diagnostic Code 5229 (and pain is also already contemplated by the separate 10 percent rating for a painful scar).  VA regulations concerning functional loss are not applicable where a disability is rated at the maximum level provided by the diagnostic code under which it is rated.  See VAOPGCPREC 36-97 (consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received less than the maximum evaluation"); Johnston v. Brown, 10 Vet.App. 80, 84-85 (1997) (also involving rating a scar based on limitation of motion); see also Spencer v. West, 13 Vet.App. 376, 382 (2000).  

For the period prior to June 18, 2009, however, the Board again acknowledges that the Veteran was noted as having "normal" range of motion on examination in September 2003, the April 2005 VA examination report showed "excellent" range of motion, and Diagnostic Code 5229 provides a noncompensable (zero percent) rating for a gap of less than one inch between the fingertip and the proximal transverse crease of the palm, or for extension limited by no more than 30 degrees.  At the same time, however, painful motion was acknowledged by the VA examiners.  Therefore, the Board finds that under 38 C.F.R. § 4.59, the minimum/maximum 10 percent compensable rating is warranted for painful motion for the period prior to June 18, 2009.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (38 C.F.R. § 4.59 may not be limited to arthritic joints); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has considered whether referral for an extraschedular rating is appropriate.  "The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)). "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . .[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun at 115.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's right middle finger scar is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right middle finger scar with the established criteria shows that the rating criteria squarely contemplate his symptoms of pain and limitation of motion.  As such, an extraschedular rating is not appropriate.

Therefore, the Board concludes that entitlement to an evaluation in excess of 10 percent for a right middle finger scar (other than limitation of motion) is not warranted; for the period prior to June 18, 2009, a 10 percent rating for right middle finger scar limitation of motion is warranted; and for the entire period on appeal, a rating in excess of 10 percent for right middle finger scar limitation of motion is not warranted.

B.  TDIU

A total rating based on unemployability may be granted if a veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16 (2016); see also 38 C.F.R. §§ 3.340(a), 3.341(a) (2016).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a) (2016).  To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16 (b). The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).

For a veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating itself is not recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, and not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim of entitlement to a TDIU has also been implied herein as part and parcel to the initial rating claim.  The Board acknowledges that the Veteran has alleged that his service-connected right middle finger scar, headaches, and IBS have affected his occupational functioning.  See, e.g., Notice of disagreement, September 2004 (finger); Correspondence, May 2014 (sinus and headaches), July 2014 (headaches); see also VA examination reports, February 2015 (IBS), December 2015 (headaches), April 2016 (headaches).

The Veteran is presently service connected for a right middle finger scar (10 percent effective November 1, 2002); right middle finger scar limitation of motion (10 percent); hypertension (10 percent effective November 1, 2002); pseudofolliculitis barbae (10 percent effective November 1, 2002); allergic rhinitis (noncompensable effective November 1, 2002); chronic low back strain (10 percent effective January 20, 2010, and 20 percent from July 8, 2014); cervical spine degenerative disc disease (10 percent effective January 20, 2010, and 20 percent from July 8, 2014); IBS (10 percent effective January 20, 2010); headaches (noncompensable effective January 20, 2010); left upper extremity radiculopathy (20 percent effective September 28, 2012); circumcision scar (noncompensable effective September 28, 2012); and a low back scar (noncompensable effective July 8, 2014).  Regardless as to the 10 percent rating awarded herein for right middle finger scar limitation of motion for the period prior to June 18, 2009, the Veteran's combined ratings are 30 percent from November 1, 2002, 50 percent from January 20, 2010, 60 percent from September 28, 2012, and 70 percent from July 8, 2014.

For the period prior to July 8, 2014, the schedular criteria for a TDIU are not met because the Veteran did not have one disability rated as 60 percent disabling; or one disability rated as 40 percent disabling along with a combined rating of 70 percent. 
Therefore, he does not meet the schedular criteria for TDIU.

The Board further finds that referral for extraschedular consideration is not warranted for the period prior to July 8, 2014.  The Board emphasizes that the Veteran has never explicitly alleged that he has been unable to secure and follow substantially gainful employment as a result of his service-connected disabilities, and there is not otherwise evidence implying such.  In May 2014, the RO requested that the Veteran submit a completed Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability.  In July 2014, the Veteran responded that the form was "not applicable."  Thus, the Veteran's employment history, particularly any periods of unemployment, are unclear.  As noted above, the September 2003 VA examination report shows he was working as an officer at the VA medical center.  The April 2005 VA examination report shows he was then working at the FBI.  A March 2010 VA treatment record reflects the Veteran was still working as an FBI investigator (p.7 of 31).  A July 2014 VA examination report involving an unrelated claim shows the Veteran reported he was working as a cesna pilot.  Then, an unrelated April 2016 VA examination report shows that he was no longer a pilot, and that he was working at home.  Without evidence suggesting that the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities, referral for extraschedular consideration is not warranted.

Effective July 8, 2014, however, the Board acknowledges that the Veteran's combined rating is 70 percent effective from July 8, 2014, with two disabilities of common etiology combining for "one disability" rated at 40 percent when his cervical spine disability and associated left upper extremity radiculopathy are combined.  See VA examination report, September 2013.

Even so, as explained above, there is no evidence of any periods of unemployment or the Veteran otherwise being unable to secure and follow substantially gainful employment due to his service-connected disabilities.  Again, the RO requested a completed Form 21-8940 in May 2014, but the Veteran replied that the form was "not applicable."  Without that information, the claim cannot be granted.

In summary, for the reasons explained above, entitlement to a TDIU is not warranted for any time during the period on appeal and must be denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for a right middle finger scar is denied.

For the period prior to June 18, 2009, entitlement to an evaluation of 10 percent for right middle finger scar limitation of motion is granted.

For the entire period on appeal, entitlement to an evaluation in excess of 10 percent for right middle finger scar limitation of motion is denied.

Entitlement to a TDIU is denied.



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


